EXPENSE LIMITATION AGREEMENT September 18, 2013 First Investors Management Company, Inc. 55 Broadway New York, NY 10006 Dear Ladies and Gentlemen: First Investors Management Company, Inc. (“Advisor”), the investment adviser for First Investors Income Funds (“Trust”), agrees to limit fees and/or reimburse expenses of First Investors Floating Rate Fund, a separate series of the Trust (“Fund”), to the extent that the total annual operating expenses of the Class A, Advisor Class and Institutional Class shares of the Fund, respectively, exceed the limitations set forth in Attachment A (“Agreement”).For purposes of this Agreement, total annual operating expenses shall not include acquired fund fees and expenses, interest expenses, taxes, brokerage commissions, dividend costs related to short sales and extraordinary expenses, such as litigation expenses. For a period not to exceed three (3) years from the date the Advisor limits a fee or pays an expense hereunder, the Advisor may, in its discretion, recover such fee or expense from the Fund with respect to a class to the extent that total annual operating expenses for Class A, Advisor Class or Institutional Class shares, as applicable, of the Fund on the date of recovery do not exceed the expense limitation for that class set forth in Attachment A. Advisor agrees that it shall look only to the assets of the Fund for performance of this Agreement and for any claims for payment.No trustees, officers, employees, agents or shareholders of the Trust shall be personally liable for performance by the Fund under this Agreement. This Agreement shall be governed by, and construed and enforced in accordance with, the laws of the State of Delaware, except insofar as the Investment Company Act of 1940, as amended, or other federal laws and regulations may be controlling.Any amendment to this Agreement shall be in writing signed by the parties hereto.Subject to approval by the Advisor, this Agreement may be amended or terminated by the Trust’s Board of Trustees without the approval of Trust shareholders. Very truly yours, FIRST INVESTORS INCOME FUNDS By: /s/ Derek Burke Name: Derek Burke Title: President FIRST INVESTORS MANAGEMENT COMPANY, INC. By: /s/ Derek Burke Name: Derek Burke Title: President Attachment A Expense Limitation (as a percent of average daily net assets attributable to each stated class) Fund Class Expense Limitation Period Ends Floating Rate Fund Class A 1.10% Advisor Class 0.90% Institutional Class 0.70% October 1, 2014 Dated: September 18, 2013
